      Case 1:18-cv-09822-PAE-SN Document 19 Filed 01/07/19 Page 1 of 15



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HERMENEGILDO ALVAREZ (a.k.a. HERMEN) and
LEONEL DE LOS SANTOS, individually and on behalf          Case No. 1:18-cv-09822-PAE-SN
of others similarly situated,

                             Plaintiffs,                                  ANSWER

              -against-

RELAY DELIVERY INC. (d/b/a RELAY), ALEX
BLUM, and MICHAEL J. CHEVETT,

                             Defendants.


       Defendants RELAY DELIVERY, INC., ALEX BLUM, and MICHAEL J. CHEVETT, as

and for their Answer to the Complaint filed by Plaintiffs HERMENEGILDO ALVAREZ and

LEONEL DE LOS SANTOS, state and allege as follows:

                                   NATURE OF ACTION

       1.     Deny allegations in Paragraph 1 of the Complaint.

       2.     Deny allegations in Paragraph 2 of the Complaint, except admit that Defendant

Relay operates a technology platform.

       3.     Deny allegations in Paragraph 2 of the Complaint, except admit that Defendants

Blum and Chevett serve as shareholders and officers of Defendant Relay.

       4.     Deny allegations in Paragraph 4 of the Complaint.

       5.     Deny allegations in Paragraph 5 of the Complaint.

       6.     Deny allegations in Paragraph 6 of the Complaint.

       7.     Deny allegations in Paragraph 7 of the Complaint.

       8.     Deny allegations in Paragraph 8 of the Complaint.

       9.     Deny allegations in Paragraph 9 of the Complaint.
       Case 1:18-cv-09822-PAE-SN Document 19 Filed 01/07/19 Page 2 of 15



       10.     Deny allegations in Paragraph 10 of the Complaint.

       11.     Deny allegations in Paragraph 11 of the Complaint.

       12.     Deny allegations in Paragraph 12 of the Complaint.

       13.     Deny allegations in Paragraph 13 of the Complaint, except admit that Plaintiffs

purport to bring the action as stated.

       14.     Deny allegations in Paragraph 14 of the Complaint, except admit that Plaintiffs

purport to bring the action as stated.

                                         JURISDICTION

       15.     Deny allegations in Paragraph 15 of the Complaint, and affirmatively state that

Plaintiffs are precluded from litigating their claims in this Court because they signed an

enforceable agreement to arbitrate their claims. 1

       16.     Deny allegations in Paragraph 16 of the Complaint, and affirmatively state that

Plaintiffs are precluded from litigating their claims in this Court because they signed an

enforceable agreement to arbitrate their claims.

                                            PARTIES

                                             Plaintiffs

       17.     Deny knowledge or information sufficient to form a belief as to the truth or falsity

of the allegations in Paragraph 17 of the Complaint.

       18.     Deny allegations in Paragraph 18 of the Complaint.

       19.     Deny knowledge or information sufficient to form a belief as to the truth or falsity

of the allegations in Paragraph 19 of the Complaint.

       20.     Deny allegations in Paragraph 20 of the Complaint.




                                                   2
       Case 1:18-cv-09822-PAE-SN Document 19 Filed 01/07/19 Page 3 of 15



                                               Defendants

        21.     Deny the allegations in Paragraph 21 of the Complaint, except admit that

Defendant Relay operates a company under the name "Relay."

        22.     Deny the allegations in Paragraph 22 of the Complaint.

        23.     Deny the allegations in Paragraph 23 of the Complaint, except admit that

Plaintiffs purport to sue Defendant Blum – a shareholder and officer of Defendant Relay – in his

individual capacity.

        24.     Deny the allegations in Paragraph 24 of the Complaint, except admit that

Plaintiffs purport to sue Defendant Chevett – a shareholder and officer of Defendant Relay – in

his individual capacity.

                                    FACTUAL ALLEGATIONS

                           Defendants (Allegedly) Constitute Joint Employers

        25.     Deny the allegations in Paragraph 25 of the Complaint.

        26.     Deny the allegations in Paragraph 26 of the Complaint, except admit that

Defendants Blum and Chevett are shareholders and officers of Defendant Relay.

        27.     Deny the allegations in Paragraph 27 of the Complaint.

        28.     Deny the allegations in Paragraph 28 of the Complaint.

        29.     Deny the allegations in Paragraph 29 of the Complaint.

        30.     Deny the allegations in Paragraph 30 of the Complaint.

        31.     Deny the allegations in Paragraph 31 of the Complaint, including subparts (a)

through (h).



(continued)
1
 Defendants intend to make a motion to compel arbitration before the start of discovery if Plaintiffs do
not voluntarily dismiss and/or stay this Action while arbitration is pending.


                                                    3
       Case 1:18-cv-09822-PAE-SN Document 19 Filed 01/07/19 Page 4 of 15



        32.     Deny the allegations in Paragraph 32 of the Complaint.

        33.     Deny the allegations in Paragraph 33 of the Complaint.

        34.     Deny the allegations in Paragraph 34 of the Complaint, except admit that

Defendant Relay engaged in interstate commerce, but deny that it is involved in the interstate

transportation of goods.

                                         Individual Plaintiffs

        35.     Deny the allegations in Paragraph 35 of the Complaint.

        36.     Deny the allegations in Paragraph 36 of the Complaint, except admit that

Plaintiffs purport to bring the action as stated.

                           Plaintiff Hermenegildo Alvarez (a.k.a. Hermen)

        37.     Deny the allegations in Paragraph 37 of the Complaint.

        38.     Deny the allegations in Paragraph 38 of the Complaint.

        39.     Deny knowledge or information sufficient to form a belief as to the truth or falsity

of the allegations in Paragraph 39 of the Complaint.

        40.     Deny the allegations in Paragraph 40 of the Complaint.

        41.     Deny the allegations in Paragraph 41 of the Complaint.

        42.     Deny the allegations in Paragraph 42 of the Complaint.

        43.     Deny the allegations in Paragraph 43 of the Complaint.

        44.     Deny the allegations in Paragraph 44 of the Complaint.

        45.     Deny the allegations in Paragraph 45 of the Complaint.

        46.     Deny the allegations in Paragraph 46 of the Complaint.

        47.     Deny the allegations in Paragraph 47 of the Complaint.

        48.     Deny the allegations in Paragraph 48 of the Complaint.

        49.     Deny the allegations in Paragraph 49 of the Complaint.

                                                    4
      Case 1:18-cv-09822-PAE-SN Document 19 Filed 01/07/19 Page 5 of 15



       50.     Deny the allegations in Paragraph 50 of the Complaint, except admit that

Defendants did not "grant" Plaintiff Alvarez any breaks or meal periods because Plaintiff

Alvarez was not an employee.

       51.     Deny the allegations in Paragraph 51 of the Complaint.

       52.     Deny the allegations in Paragraph 52 of the Complaint.

       53.     Deny the allegations in Paragraph 53 of the Complaint.

       54.     Deny the allegations in Paragraph 54 of the Complaint.

       55.     Deny the allegations in Paragraph 55 of the Complaint.

       56.     Deny the allegations in Paragraph 56 of the Complaint, except admit that

Defendants did not purchase "tools of the trade" for Plaintiff Alvarez because he was not an

employee.

                                 Plaintiff Leonel De Los Santos

       57.     Deny the allegations in Paragraph 57 of the Complaint.

       58.     Deny the allegations in Paragraph 58 of the Complaint.

       59.     Deny knowledge or information sufficient to form a belief as to the truth or falsity

of the allegations in Paragraph 59 of the Complaint.

       60.     Deny the allegations in Paragraph 60 of the Complaint.

       61.     Deny the allegations in Paragraph 61 of the Complaint.

       62.     Deny the allegations in Paragraph 62 of the Complaint.

       63.     Deny the allegations in Paragraph 63 of the Complaint.

       64.     Deny the allegations in Paragraph 64 of the Complaint.

       65.     Deny the allegations in Paragraph 65 of the Complaint.

       66.     Deny the allegations in Paragraph 66 of the Complaint.

       67.     Deny the allegations in Paragraph 67 of the Complaint.

                                                5
      Case 1:18-cv-09822-PAE-SN Document 19 Filed 01/07/19 Page 6 of 15



       68.     Deny the allegations in Paragraph 68 of the Complaint.

       69.     Deny the allegations in Paragraph 69 of the Complaint.

       70.     Deny the allegations in Paragraph 70 of the Complaint.

       71.     Deny the allegations in Paragraph 71 of the Complaint.

       72.     Deny the allegations in Paragraph 72 of the Complaint.

       73.     Deny the allegations in Paragraph 73 of the Complaint.

       74.     Deny the allegations in Paragraph 74 of the Complaint.

       75.     Deny the allegations in Paragraph 75 of the Complaint.

       76.     Deny the allegations in Paragraph 76 of the Complaint.

       77.     Deny the allegations in Paragraph 77 of the Complaint.

       78.     Deny the allegations in Paragraph 78 of the Complaint, except admit that

Defendants did not purchase "tools of the trade" for Plaintiff De Los Santos because he was not

an employee.

                     Defendants (Alleged) General Employment Practices

       79.     Deny the allegations in Paragraph 79 of the Complaint.

       80.     Deny the allegations in Paragraph 80 of the Complaint.

       81.     Deny the allegations in Paragraph 81 of the Complaint.

       82.     Deny the allegations in Paragraph 82 of the Complaint.

       83.     Deny the allegations in Paragraph 83 of the Complaint.

       84.     Deny the allegations in Paragraph 84 of the Complaint.

       85.     Deny the allegations in Paragraph 85 of the Complaint.

       86.     Deny the allegations in Paragraph 86 of the Complaint.

       87.     Deny the allegations in Paragraph 87 of the Complaint.

       88.     Deny the allegations in Paragraph 88 of the Complaint.

                                               6
       Case 1:18-cv-09822-PAE-SN Document 19 Filed 01/07/19 Page 7 of 15



       89.       State that Paragraph 89 of the Complaint sets forth conclusions of law to which no

response is required. If a response is required, Defendants deny the allegations in Paragraph 89

of the Complaint.

       90.       Deny the allegations in Paragraph 90 of the Complaint.

       91.       Deny the allegations in Paragraph 91 of the Complaint.

       92.       Deny the allegations in Paragraph 92 of the Complaint.

       93.       Deny the allegations in Paragraph 93 of the Complaint.

       94.       Deny the allegations in Paragraph 94 of the Complaint.

       95.       Deny the allegations in Paragraph 95 of the Complaint.

       96.       Deny the allegations in Paragraph 96 of the Complaint.

       97.       Deny the allegations in Paragraph 97 of the Complaint.

       98.       Deny the allegations in Paragraph 98 of the Complaint.

                            FLSA COLLECTIVE ACTION CLAIMS

       99.       Deny allegations in Paragraph 99 of the Complaint, except admit that Plaintiffs

purport to bring the action as stated.

       100.      Deny allegations in Paragraph 100 of the Complaint.

       101.      Deny allegations in Paragraph 101 of the Complaint.

                         FIRST CAUSE OF ACTION
         VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

       102.      Reallege and incorporate their responses to all previous allegations contained in

the Complaint.

       103.      Deny the allegations in Paragraph 103 of the Complaint.

       104.      Deny the allegations in Paragraph 104 of the Complaint, except admit that

Defendant Relay is engaged in commerce, but deny that it is involved in the interstate



                                                 7
      Case 1:18-cv-09822-PAE-SN Document 19 Filed 01/07/19 Page 8 of 15



transportation of goods.

       105.      Deny the allegations in Paragraph 105 of the Complaint.

       106.      Deny the allegations in Paragraph 106 of the Complaint.

       107.      Deny the allegations in Paragraph 107 of the Complaint.

       108.      Deny the allegations in Paragraph 108 of the Complaint.

                           SECOND CAUSE OF ACTION
              VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

       109.      Reallege and incorporate their responses to all previous allegations contained in

the Complaint.

       110.      Deny the allegations in Paragraph 110 of the Complaint.

       111.      Deny the allegations in Paragraph 111 of the Complaint.

       112.      Deny the allegations in Paragraph 112 of the Complaint.

                            THIRD CAUSE OF ACTION
                 VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

       113.      Realleges and incorporates its responses to all previous allegations contained in

the Complaint.

       114.      Deny the allegations in Paragraph 114 of the Complaint.

       115.      Deny the allegations in Paragraph 115 of the Complaint.

       116.      Deny the allegations in Paragraph 116 of the Complaint.

       117.      Deny the allegations in Paragraph 117 of the Complaint.

                            FOURTH CAUSE OF ACTION
                  VIOLATION OF THE OVERTIME PROVISIONS OF THE
                          NEW YORK STATE LABOR LAW

       118.      Reallege and incorporate their responses to all previous allegations contained in

the Complaint.

       119.      Deny the allegations in Paragraph 119 of the Complaint.

                                                 8
      Case 1:18-cv-09822-PAE-SN Document 19 Filed 01/07/19 Page 9 of 15



       120.      Deny the allegations in Paragraph 120 of the Complaint.

       121.      Deny the allegations in Paragraph 121 of the Complaint.

                        FIFTH CAUSE OF ACTION
         VIOLATION OF THE SPREAD OF HOURS WAGE ORDER OF THE
                  NEW YORK COMMISSIONER OF LABOR

       122.      Reallege and incorporate their responses to all previous allegations contained in

the Complaint.

       123.      Deny the allegations in Paragraph 123 of the Complaint.

       124.      Deny the allegations in Paragraph 124 of the Complaint.

       125.      Deny the allegations in Paragraph 125 of the Complaint.

                      SIXTH CAUSE OF ACTION
 VIOLATION OF THE NOTICE AND RECORDKEEPING REQUIREMENTS OF THE
                       NEW YORK LABOR LAW

       126.      Reallege and incorporate their responses to all previous allegations contained in

the Complaint.

       127.      Deny the allegations in Paragraph 127 of the Complaint.

       128.      Deny the allegations in Paragraph 128 of the Complaint.

                       SEVENTH CAUSE OF ACTION
          VIOLATION OF THE WAGE STATEMENT PROVISIONS OF THE
                         NEW YORK LABOR LAW

       129.      Reallege and incorporate their responses to all previous allegations contained in

the Complaint.

       130.      Deny the allegations in Paragraph 130 of the Complaint.

       131.      Deny the allegations in Paragraph 131 of the Complaint.

                               EIGHTH CAUSE OF ACTION
                            RECOVERY OF EQUIPMENT COSTS

       132.      Reallege and incorporate their responses to all previous allegations contained in



                                                 9
      Case 1:18-cv-09822-PAE-SN Document 19 Filed 01/07/19 Page 10 of 15



the Complaint.

       133.      Deny the allegations in Paragraph 133 of the Complaint.

       134.      Deny the allegations in Paragraph 134 of the Complaint.

                        NINTH CAUSE OF ACTION
           UNLAWFUL DEDUCTIONS FROM TIPS IN VIOLATION OF THE
                        NEW YORK LABOR LAW

       135.      Reallege and incorporate their responses to all previous allegations contained in

the Complaint.

       136.      Deny the allegations in Paragraph 136 of the Complaint.

       137.      States that the allegations in Paragraph 137 of the Complaint constitute legal

conclusions to which no response is required. To the extent that any response is required,

Defendants deny the allegations.

       138.      Deny the allegations in Paragraph 138 of the Complaint.

       139.      Deny the allegations in Paragraph 139 of the Complaint.

       139a. Deny the allegations in the unnumbered Paragraph found after Paragraph 139 of

the Complaint.

                         TENTH CAUSE OF ACTION
           VIOLATION OF THE TIMELY PAYMENT PROVISIONS OF THE
                          NEW YORK LABOR LAW

       140.      Reallege and incorporate their responses to all previous allegations contained in

the Complaint.

       141.      Deny the allegations in Paragraph 141 of the Complaint.

       142.      Deny the allegations in Paragraph 142 of the Complaint.

                                     PRAYER FOR RELIEF

       143.      Deny that Plaintiffs and putative collective members are entitled to any of the

relief requested in the Prayer for Relief clause, including subparts (a) through (t), or to any relief

                                                 10
       Case 1:18-cv-09822-PAE-SN Document 19 Filed 01/07/19 Page 11 of 15



at all, against Defendants.

                                           JURY DEMAND

        144.    Deny that Plaintiffs and putative collective members are entitled to a trial by jury.

                                              DEFENSES

        Defendants assert the following defenses and/or affirmative defenses, without assuming

any burden of proof that otherwise does not exist as a matter of law. These defenses may also

apply to the claims of some, or all, of the collective of allegedly similarly situated persons, if

collective certification is granted.

        1.      The Complaint, in whole or in part, fails to state a claim upon which relief can be

granted, including, but not limited to, a claim upon which prejudgment interest may be granted.

        2.      Plaintiffs' claims, in whole or in part, are barred by the doctrine of accord and

satisfaction, waiver, laches, estoppel, comparative fault, contributory fault, and/or the applicable

statute of limitations.

        3.      Defendants are not proper defendants because they are not “employers” within the

scope of the Fair Labor Standards Act (“FLSA”) and/or New York Labor Law (“NYLL”).

       4.       Plaintiffs were properly classified as independent contractors during the relevant

time periods, and, accordingly, were never entitled to wages or overtime pay.

        5.      Plaintiffs cannot establish or satisfy the requirements for a collective action

pursuant to Section 216(b) of the FLSA and, therefore, the collective action allegations of the

Complaint should be stricken and dismissed.

        6.      Plaintiffs and the putative collective members’ claims are barred because

Plaintiffs lacks standing to bring them.        Collective certification is not appropriate because

Plaintiffs' interests conflict with the interests of the putative collective.

        7.      Defendants' actions were not willful. No act or omission of Defendants that is

                                                   11
      Case 1:18-cv-09822-PAE-SN Document 19 Filed 01/07/19 Page 12 of 15



alleged to violate the law was willful, knowing, or in reckless disregard for the provisions of the

NYLL and/or FLSA.

        8.     Plaintiffs' claims are barred, in whole or in part, because Defendants at all times

acted in good faith to comply with the FLSA and NYLL, and had reasonable grounds for

believing they were in compliance with the FLSA and NYLL.

        9.     Any actions that Defendants took were done in good faith, in conformity with and

reliance upon written administrative regulations, orders, rulings, approvals, interpretations, and

written and unwritten administrative practices or enforcement policies of the New York or

federal Departments of Labor.

        10.    Plaintiffs' claims are barred to the extent they failed, refused, and/or neglected to

mitigate or avoid the damages complained of in the Complaint, if any.

        11.    If Plaintiffs succeed in establishing any violation under the FLSA and/or NYLL,

and to the extent any sums are found due and owing, Defendants are entitled to a set-off against

said sum to the extent paid, tendered, waived, compromised, and/or released prior to the

adjudication herein, including but not limited to those amounts paid, tendered, waived,

compromised, and/or released through any other proceeding, either formal or informal, or to the

extent any additional compensation was paid to Plaintiffs over and above their payment for

services and/or beyond the time period compensable under the FLSA and/or NYLL.

        12.    Plaintiffs' claims are barred or should be reduced, in whole or in part, by

exclusions, exceptions, credits, recoupments, or offsets permissible under the FLSA and/or

NYLL.

        13.    If Plaintiffs suffered any damages, such damages were proximately or legally

caused by their own conduct and, accordingly, any award of damage must be reduced, in whole

or in part.

                                                12
       Case 1:18-cv-09822-PAE-SN Document 19 Filed 01/07/19 Page 13 of 15



        14.     Even if Defendants, in fact, failed to pay Plaintiffs for any of the activities alleged

in the Complaint (which it has not), such activities were preliminary or postliminary to principal

activities, de minimis, and/or do not constitute compensable work under the FLSA and/or NYLL,

and/or such activities were not an integral and indispensable part of the Plaintiffs' principal

activities and are not compensable.

        15.     At all times, Defendants made complete and timely payments of all payments due

to Plaintiffs under Article 6 or Article 19 or Article 19-A of the NYLL.

        16.     At all times, Defendants reasonably believed in good faith that they provided

Plaintiffs with adequate notice of pay information pursuant to NYLL § 195

       17.      Plaintiffs' claims for spread-of-hours premium pay may not be maintained to the

extent that they were paid for their services in excess of amounts required under the NYLL.

       18.      Neither liquidated damages nor attorneys’ fees may be awarded under NYLL §

198 on a claim for spread-of-hours pay or unpaid gratuities because spread-of-hours pay and

gratuities are neither wages nor wage supplements.

        19.     To the extent discovery reveals that Plaintiffs falsely reported hours and/or tips,

and there is no evidence that Defendants knew or should have known that they were providing

false information regarding their hours and/or tips, Defendants hereby invokes the doctrine of

estoppel to bar their claims.

        20.     Plaintiffs' claims fail to the extent that after-acquired evidence bars their

entitlement to relief.

       21.      Plaintiffs are not entitled to a jury trial because they waived such right when they

signed a Technology Services Agreement with Defendant Relay.

       22.      Plaintiffs are precluded from litigating the claims asserted in the Complaint in this

Court because they signed a Technology Services Agreement, which contains enforceable

                                                  13
       Case 1:18-cv-09822-PAE-SN Document 19 Filed 01/07/19 Page 14 of 15



arbitration provisions. Plaintiffs did not make a demand to arbitrate their claims prior to filing the

instant lawsuit.

       23.         Plaintiffs are precluded from litigating the claims asserted in the Complaint on

behalf of a putative collective because they signed a Technology Services Agreement, which

contains enforceable collective action waivers.

       24.         Plaintiffs cannot meet the threshold/jurisdictional requirements of the FLSA,

because Defendant Relay did not have the statutorily required number of employees, gross

revenues, or both. This Court does not have subject matter jurisdiction over this lawsuit.

       25.         The Court should not exercise supplemental jurisdiction over the counts in the

Complaint that purport to arise under the NYLL.

       26.         In addition to the foregoing defenses, Defendants reserve the right to amend their

Answer to raise any and all additional affirmative and other defenses that may become evident

during discovery and during any other proceeding in this action.

        WHEREFORE, Defendants request judgment against Plaintiffs with respect to their

 claims asserted herein, dismissing the Complaint in this action, and entering judgment in favor of

 Defendants, together with costs and disbursements of the above-entitled action and any other

 relief this the Court may deem just and proper.




                                                   14
     Case 1:18-cv-09822-PAE-SN Document 19 Filed 01/07/19 Page 15 of 15



Date: January 7, 2019
      New York, New York
                                      s/ Christine Hogan
                                      Christine L. Hogan
                                      Andrew M. Spurchise

                                      LITTLER MENDELSON
                                      A Professional Corporation
                                      900 Third Avenue
                                      New York, NY 10022.3298
                                      212.583.9600
                                      clhogan@littler.com
                                      aspurchise@littler.com

                                      Attorneys for Defendants




                                     15
